TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00354-CV


Kimberly Compton and Orlando Bell, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 239,406-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R


PER CURIAM

	The supplemental reporter's record in this appeal containing the transcript of the
district court's October 19, 2011 hearing was due on November 8, 2011.  This Court's clerk notified
the reporter of the overdue supplemental record on March 5, 2012.  The reporter did not respond to
the overdue notice, and the record has not been filed.
	Recent amendments to the rules of judicial administration accelerate
the final disposition of appeals from suits for termination of parental rights.  See Tex. R. Jud.
Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
(providing 180 days for court's final disposition).  Accordingly, the court reporter for the
146th District Court, Lynette Thorpe, is ordered to file the supplemental reporter's record no later
than April 27, 2012.  See Tex. R. App. P. 37.3(a)(1).  Failure to file the record will result in Thorpe
being called before the Court to show cause why she should not be held in contempt for violating
this order.
	It is ordered March 28, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose